08/03/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs March 24, 2020

             STATE OF TENNESSEE v. JESSICA M. THOMPSON

                 Appeal from the Circuit Court for Dyer County
       Nos. 17-CR-315, 18-CR-199, 18-CR-273       R. Lee Moore, Jr., Judge
                    ___________________________________

                           No. W2019-01007-CCA-R3-CD
                       ___________________________________


Defendant, Jessica M. Thompson, appeals from the trial court’s revocation of her
probation. Upon our review of the record, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and ROBERT L. HOLLOWAY, JR., J., joined.

Sean Day, Assistant Public Defender (on appeal), and Jimmy Lanier, District Public
Defender (at trial), for the appellant, Jessica M. Thompson.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Assistant
Attorney General; Danny Goodman, Jr., District Attorney General, for the appellee, State
of Tennessee.

                                        OPINION

       Defendant was indicted by the Dyer County Grand Jury in August 2017, case
number 17-CR-315, for one count of the sale of methamphetamine in an amount over .5
grams or more. Defendant was indicted by the Dyer County Grand Jury in June 2018, case
number 18-CR-199, for one count of failure to appear. Defendant was indicted by the Dyer
County Grand Jury in August 2018, case number 18-CR-273, for one count of theft of
property valued more than $10,000.

       In November 2018, Defendant pled guilty to the sale of methamphetamine over .5
grams or more, failure to appear, and a reduced charge of theft of property valued more
than $2,500. Defendant was sentenced to serve sentences of eight years, one year, and two
years, respectively. The trial court ordered the sentences to be served consecutively, for a
total effective sentence of eleven years. On December 17, 2018, the trial court suspended
the balance of the sentence and placed Defendant on supervised probation so that she could
participate in the Madison County Day Reporting Program.

        A short time later, in March 2019, a probation violation warrant was executed. The
warrant alleged that Defendant violated the terms of her probation by absconding from the
reporting center, by testing positive for both amphetamine and methamphetamine, and by
failing to successfully complete the day reporting program.

                              Probation Revocation Hearing

       The trial court held a hearing on the violation. At the hearing, Altovise Jones, an
employee of the Tennessee Department of Correction Probation and Parole at the Day
Reporting Center in Jackson, testified that she was Defendant’s supervisor from the time
Defendant’s successful completion of the program became a condition of her probation.
Defendant was described as a “Phase 1” participant who was “ordered to report Monday
through Thursday from 8:30 to 3:00.” According to Ms. Jones, Defendant “[p]robably”
missed a couple of days that were excused but generally reported up to January 24, 2019.
Defendant “tested positive for amphetamines and methamphetamines January 9, 2019[,]
and on January 24, 2019[,]” from a drug test administered by Ms. Jones at the Day
Reporting Center. Defendant admitted to Ms. Jones that she used methamphetamines and
lab results confirmed the admission.

       Ms. Jones filed a violation of probation report on March 21, 2019 for numerous
violations including failure to report, failure to meet with her probation officer as
instructed, failure to remain drug free, and failure to complete the Madison County Day
Reporting Center program.

        During her time on probation, Defendant met with a licensed clinical social worker,
Mrs. Sheree Watson. Ms. Jones admitted she was aware of some “issues” Defendant was
having with Mrs. Watson with regard to confidentiality. Specifically, Ms. Jones testified
that Defendant “thought that Mrs. Watson called Child Protective Services on her” and, as
a result, Defendant did not feel comfortable talking with Mrs. Watson. Ms. Jones explained
that Mrs. Watson was the only licensed clinical social worker with the Day Reporting
Center so Defendant continued to meet with Mrs. Watson.

       Defendant testified at the hearing that she entered the Day Reporting Center
program after her guilty plea and was “successful the first couple of weeks” until “some
old friends” starting coming back into her life and she “failed a drug test.” Defendant
admitted that she passed one drug test by “taking a drink and passing it.” Defendant talked
to Ms. Jones about this test and let her know that she would fail further testing, including
                                           -2-
blood work. Defendant admitted that at first she was in denial that she needed additional
help to battle her addiction. Defendant explained that she finally admitted that she needed
“rehab” but was told that there were not any beds. Defendant “felt like [she] was being set
up for failure” so when she failed a drug test she did not report back to the Day Reporting
Center. She “ran for three months” and eventually turned herself in because of her
grandchild, her kids, and she was “tired of having to look over [her] shoulder.” Defendant
asked the trial court for placement in long-term in-patient rehab. She admitted that she
asked for rehab at the Day Reporting Center but was told that there was no bed available.

        At the conclusion of the hearing, the trial court deemed Defendant the “poster child
for doing what you are not supposed to do.” The trial court determined Defendant violated
probation by “simply not finishing [the Day Reporting Center] program successfully.” The
trial court took note that Defendant was “offered rehab to start with and [she] chose not to
do the rehab” only asking for it later when no bed was available. Defendant “failed to
report as ordered; [and she] failed to meet with [her] probation officer as ordered.”
Defendant “went on the run” after testing positive for both amphetamine and
methamphetamine. In the trial court’s assessment, the “real problem” was with
Defendant’s habit of “blaming somebody else for [her] problem.” Defendant chose the
program “with [her] eyes open” and was “offered the thing that [she was] seeking today
and [she] didn’t take advantage of it.” As a result of the findings, the trial court revoked
Defendant’s probation in full.

                                          Analysis

        On appeal, Defendant argues that the trial court abused its discretion by revoking
her probation in full because of “technical” violations. Defendant does not dispute the trial
court’s determination that she violated the terms of her probation. The State contends that
the trial court did not abuse its discretion.

       A trial court’s authority to revoke a suspended sentence is derived from Tennessee
Code Annotated section 40-35-310 (2019), which provides that the trial court possesses
the power “at any time within the maximum time which was directed and ordered by the
court for such suspension, . . . to revoke . . . such suspension” and cause the original
judgment to be put into effect. A trial court may revoke probation upon its finding by a
preponderance of the evidence that a violation of the conditions of probation has occurred.
T.C.A. § 40-35-311(e). If a trial court revokes a defendant’s probation, options include
ordering confinement, ordering the sentence into execution as originally entered, returning
the defendant to probation on modified conditions as appropriate, or extending the
defendant’s period of probation by up to two years. T.C.A. §§ 40-35-308(a), (c), -310; see
State v. Hunter, 1 S.W.3d 643, 648 (Tenn. 1999).

                                            -3-
        The judgment of the trial court in a revocation proceeding will not be disturbed on
appeal unless there has been an abuse of discretion. See State v. Shaffer, 45 S.W.3d 553,
554 (Tenn. 2001); State v. Smith, 909 S.W.2d 471, 473 (Tenn. Crim. App. 1995). In order
for this court to find an abuse of discretion, “there must be no substantial evidence to
support the conclusion of the trial court that a violation of the conditions of probation has
occurred.” Shaffer, 45 S.W.3d at 554. Further, a finding of abuse of discretion “‘reflects
that the trial court’s logic and reasoning was improper when viewed in light of the factual
circumstances and relevant legal principles involved in a particular case.’” Id. at 555
(quoting State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999)).

       Here, the trial court made findings and conclusions in its ruling, including that
Defendant violated the terms of her probation in more than one way. After the trial court
found that Defendant had violated the terms of her probation, it retained discretionary
authority, pursuant to Tennessee Code Annotated section 40-35-310(b), to order Defendant
to serve her sentence in incarceration. The determination of the proper consequence of a
probation violation embodies a separate exercise of discretion. Hunter, 1 S.W.3d at 647.
Case law establishes that “an accused, already on probation, is not entitled to a second grant
of probation or another form of alternative sentencing.” State v. Jeffrey A. Warfield, No.
01C01-9711-CC-00504, 1999 WL 61065, at *2 (Tenn. Crim. App. Feb. 10, 1999), perm.
app. denied (Tenn. June 28, 1999).

        We conclude that the trial court did not abuse its discretion when it revoked
Defendant’s probation and ordered Defendant’s original sentence into execution. The trial
court found that Defendant failed a drug test, failed to report to her probation officer, and
failed to complete the Day Reporting Center program while on probation. Defendant
admitted that she violated probation by using drugs. This evidence alone is substantial
evidence to support the trial court’s revocation of probation. State v. Johnson, 15 S.W.3d
515, 518 (Tenn. Crim. App. 1999). The trial court noted that Defendant was offered rehab
when she first started probation. She refused, and was unsuccessful at completing
probation on the terms that were set forth in the agreement. Defendant is not entitled to
relief.

       Defendant also contends that she should have received the same alternative sentence
as the defendant in another case, State v. Julie Paul, No. E2019-00256-CCA-R3-CD, 2019
WL 5168653 (Tenn. Crim. App. Oct. 15, 2019), no perm. app. filed, who also had mere
“technical” violations of probation. The State responds that the trial court “had no such
obligation to consider a result that another probation violator received in another court.”
We agree. Defendant is not entitled to relief.


                                      CONCLUSION
                                            -4-
Based on the foregoing, we affirm the judgment of the trial court.


                           ____________________________________________
                           THOMAS T. WOODALL, JUDGE




                                    -5-